                                                     U.S. Department of Justice

                                 05/25/2021          United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                      May 24, 2021

BY ECF                                   Defendant's deadline to file the administrative record is hereby
                                         extended 14 days until June 8, 2021.
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007
                                                                                            05/25/2021
                              Re: Nathaly Marte v. Comm’r of Soc. Sec.
                                  20 Civ. 5702 (JPC) (KHP)

Dear Judge Parker:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on May 25, 2021. We write respectfully to request that the time to file the record
be extended for 60 days, until July 26, 2021. The reason for this request is the Social Security
Administration needs more time to prepare the record. As a result of the pandemic SSA has had
to redesign its business process to produce records remotely, and is also faced with the challenge
of a significant increase in the number of new cases filed.

       We have attempted to obtain the consent of plaintiff, who is proceeding pro se, to this
adjournment, but she did not respond to two voicemail messages. Two prior adjournments were
granted in this matter.
      We appreciate the Court’s consideration of this request.

                                           Respectfully,

                                           AUDREY STRAUSS
                                           United States Attorney


                                    By:            s/ Susan D. Baird
                                           SUSAN D. BAIRD
                                           Assistant United States Attorney
                                           tel. (212) 637-2713
                                           Susan.Baird@usdoj.gov
cc:   BY ECF
      Nathaly Marte
